UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ent we 608 eh tke SP st Sub LH SH SSA HS Pa ba HO A WL i AD ON AE OP ORE SD On xX
JOEL FRIEDMAN and RIVKY :
FRIEDMAN,

Plaintiffs,
Vv.
PORTFOLIO RECOVERY
ASSOCIATES, LLC,

Defendant.

ete --X

 

 

ORDER OF DISMISSAL

19 CV 3942 (VB)

The Court has been advised that the parties have settled this case. Accordingly, it is

hereby ORDERED that this action is dismissed without costs, and without prejudice to the right

to restore the action to the Court’s calendar, provided the application to restore the action is

made by no later than December 12, 2019. To be clear, any application to restore the action

must be filed by December 12, 2019, and any application to restore the action filed thereafter

may be denied solely on the basis that it is untimely,

All scheduled conferences or other scheduled court appearances, including the

conference scheduled for February 19, 2020, are cancelled. Any pending motions are moot.

The Clerk is instructed to close this case.

Dated: November 12, 2019
White Plains, NY

SO ORDERED:

Wtf Qa

 

Vincent L. Briccetti
United States District Judge
